Title: To George Washington from George Mercer, 12 July 1758
From: Mercer, George
To: Washington, George



Sir
Camp 6 M. from Fort Cumberland July 12th 1758

The four Days Provision We brought from Fort Cumberland, exclusive of Monday, will be exhausted to morrow Night, and as I am so little advanced and no Waggon Road to Raes Town, I find it impossible to send there for a Supply.
I have detached a Serjeant & 15 Men with three Waggons which I beg you will dispatch to Me again to Day with Provision, I imagine what those three Waggons will bring may carry Us at least so near, if not to Raes Town, that I shall not be troublesome to you again upon this Head.
The woods are open here, but as I have orders to make the Road wide I find it very difficult to clear, the Timber being all large. A Road for one Waggon might be cleared as fast as it coud drive. We only cleared half a Mile the Day before Yesterday. Yesterday We made out more than two, but We are now encamped only six Miles from you.
I had a most violent Fit of the Ague & Fever Tuesday, which confined Me all Day from 8 in the Morning to a Waggon, and did not leave Me till the same Hour next Morning.
There were two Barrels of Powder put into the Waggons for

Us, of which I informed Mr Kennedy, & he took out one in my Presence—The other the Waggoner suffered too to be taken from him, by a little Serjeant in a green Waistcoat (he says) by the Description tis our Quarter Master Serjeant, of whom I much suspect such a Thing as I know him to be very ignorant impudent & stupid. I beg youl order Me another Barrel, as our Men are not all fully supplied. & in Case of an Accident we have no Remedy, save two Boxes of Ball. Pray Sir dont allow the Waggons to be overloaded.
If I have my Health dont doubt but I will be very diligent in compleating this Road, but I assure you two or three more Fits will make Me incapable of any Thing. I am Sir Your most obedient humble Servt

Go: Mercer


If any of the Men of my Company or Capt. Waggoners which I left behind sick are recovered, I hope youl please to order Them to join Me with this Command, as I am very weak here.

